Name: Council Regulation (EC) No 1251/95 of 29 May 1995 amending Regulation (EC) No 3283/94 on protection against dumped imports from countries not members of the European Community
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  competition;  economic analysis;  agricultural activity;  information and information processing
 Date Published: nan

 2. 6. 95 fENl Official Journal of the European Communities No L 122/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1251/95 of 29 May 1995 amending Regulation (EC) No 3283/94 on protection against dumped imports from countries not members of the European Community pursuant to complaints lodged on or after 1 September 1995 ; Whereas for ease of reference it is desirable that this date should be inserted in Regulation (EC) No 3283/94 ; whereas therefore an amendment should be made to that Regulation rather than a Decision be adopted pursuant to Article 24 thereof, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EC) No 3283/94 ('), the Council adopted rules on protection against dumped imports from countries not members of the European Community ; Whereas Articles 5 (9), 6 (9) and 7 ( 1 ) of Regulation (EC) No 3283/94 lay down time limits for the initiation of investigations pursuant to a complaint lodged under Article 5 (9) and for certain steps in the investigation ; whereas however Article 24 of that Regulation provides that those time limits shall only apply after a date which the Council shall specify in a Decision once the necessary budgetary resources have been made available ; Whereas the necessary budgetary resources have now been made available to allow the Commission to adhere to those time limits ; whereas it appears appropriate that the time limits should apply to proceedings initiated HAS ADOPTED THIS REGULATION : Sole Article The third sentence of Article 24 of Regulation (EC) No 3283/94 shall be replaced by the following : The time limits prescribed by Articles 5 (9), 6 (9) and 7 (1 ) shall apply in respect of complaints lodged pursuant to Article 5 (9) on or after 1 September 1995 and investigations initiated pursuant to such complaints.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1995. For the Council The President Ph. VASSEUR (') OJ No L 349, 31 . 12. 1994, p. 1 . Regulation as amended by Regulation (EC) No 355/95 (OJ No L 41 , 23. 2. 1995, p. 2).